—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1998, which ruled that claimant Was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*945Claimant was discharged from his employment after failing to timely contact the employer regarding his absence from work due to his arrest on May 13, 1997. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits. Claimant was aware of the employer’s policy to report any absences but made no attempt to contact the employer until after 6:00 p.m. on May 19, 1997 and thereafter by letter on May 20, 1997. Although claimant testified that he had restricted access to the telephone while incarcerated, he admitted to being able to contact his family and attorney during this period. Under these circumstances, we find no reason to disturb the Board’s decision (see generally, Matter of Tensley [Sweeney], 232 AD2d 711; cf., Matter of Benjamin [Hartnett], 175 AD2d 936). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.